EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
 (AMEND) 9.  The assembly of claim  1,  wherein the electrical signals comprise a differential bus with a transmission data rate of greater than 10 GHz.
 
  	The limitation of  cancelled  claim 8 was incorporated into claim 1. 

The following is an examiner’s statement of reasons for allowance:  With regard to claims 1, 4-7 and 9-17, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on the first and second conductors  carry complementary electrical signal. With regard to claims 2 and 3, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on the ratio of the distance from the first conductor to the central shield portion compared to the distance from the first conductor to the first side shield portion is about 1:1.5 to about 1:10. With regard to claims 18-20, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on a differential pair comprising first and second conductors, the first conductor situated laterally asymmetric between the central portion and the first side portion, the second conductor situated laterally asymmetric between the central portion. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 20, 2022
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        

/Stephen E. Jones/Primary Examiner, Art Unit 2843